Exhibit 10.6

Execution Version

 

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

 

FIFTH AMENDMENT TO LOAN ORIGINATION AGREEMENT

 

THIS FIFTH AMENDMENT TO LOAN ORIGINATION AGREEMENT (this “Amendment”) is made as
of May 21, 2018 by and between GreenSky, LLC (f/k/a GreenSky Trade Credit, LLC),
a Georgia limited liability company (“Servicer”), and Synovus Bank, a Georgia
state-chartered bank (“Lender”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Origination
Agreement (as defined herein).

WITNESSETH:

WHEREAS, Lender and Servicer have previously entered into that certain
Origination Agreement dated as of August 4, 2015, as amended (the “Origination
Agreement”);

WHEREAS, on or about the date hereof, Lender is entering into one or more
purchase agreements to acquire groups of loans originated by a financial
institution other than Lender through the lending program administered by
Servicer and, in connection therewith, Lender and Servicer have agreed to treat
such acquired loans as if they were initially originated under the Origination
Agreement and serviced at all times under the Servicing Agreement except as
otherwise set forth in the applicable purchase agreement and as otherwise set
forth in this Amendment; and

WHEREAS, Lender and Servicer desire to amend the Origination Agreement as set
forth herein;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Servicer hereby agree as follows:

1.       Effective as of the Effective Date, the Origination Agreement is hereby
amended as follows:

a.       Section 1.01 of the Origination Agreement is hereby amended by deleting
the definition of “Acquired Loans” and inserting the following in lieu thereof:

““Acquired Loans” shall mean loans previously originated by a financial
institution other than Lender through the lending program administered by
Servicer that are acquired by Lender from time to time and that Lender and
Servicer agree in writing to treat as Loans under this Origination Agreement.”

b.       Section 2.01(a)(i) of the Origination Agreement is hereby deleted in
its entirety and the following is inserted in lieu thereof:

“(i) Subject to the terms and conditions hereof, Lender will fund newly
originated Loans for the Program Sponsor’s customers identified by Servicer that
meet the Underwriting Criteria up to a limit of $[*****] ($[*****]) in aggregate
outstanding principal balances at any time (the “Commitment Amount”); provided,
however, that, unless otherwise agreed in writing by the Lender, (A) (i) [*****]
and (ii) [*****] and (B) [*****]. The Commitment Amount may be increased in
accordance with the mutual

 

 

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

 

agreement of Lender and Servicer as evidenced by a written agreement. Loans
shall be funded at 100% of par of the Loan.”

c.       Schedule B to the Origination Agreement is hereby amended by deleting
item 3 under the heading [*****] in its entirety and inserting the following in
lieu thereof:

[*****]

2.       Except as expressly amended hereby, the Origination Agreement shall
remain in full force and effect.

3.       This Amendment may be executed and delivered by Lender and Servicer in
facsimile or PDF format and in any number of separate counterparts, all of
which, when delivered, shall together constitute one and the same document.

 

[Signature page follows]

 

 

 

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

SERVICER:

       

GREENSKY, LLC

        By: /s/ Timothy D. Kaliban     (Signature)         Name: Timothy D.
Kaliban     (Print Name)         Title: President                     LENDER:  
      SYNOVUS BANK         By: /s/ Christopher Pyle     (Signature)        
Name: Christopher Pyle     (Print Name)         Title: Group Executive

 

 

 

 